UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 POINT BLANK SOLUTIONS, INC (Name of Registrant as Specified in Its Charter) STEEL PARTNERS II, L.P. STEEL PARTNERS II GP LLC STEEL PARTNERS II MASTER FUND L.P. STEEL PARTNERS LLC WARREN G. LICHTENSTEIN JAMES R. HENDERSON TERRY R. GIBSON GENERAL MERRILL A. MCPEAK BERNARD C. BAILEY ROBERT CHEFITZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: STEEL PARTNERS II, L.P. July 21, Dear Fellow Stockholder: Steel Partners II, L.P. (“Steel Partners” or “we”) is the beneficial owner of an aggregate of 4,902,351 shares of Common Stock of Point Blank Solutions, Inc. (“Point Blank” or the “Company”), representing approximately 9.6% of the outstanding Common Stock of the Company.For the reasons set forth in the attached Proxy Statement, we do not believe the Board of Directors of the Company is acting in the best interests of its stockholders.We are therefore seeking your support at the annual meeting of stockholders (the “Annual Meeting”) scheduled to be held on Tuesday, August 19, 2008, at a time and place to be announced by the Company, to elect Steel Partners’ slate of five director nominees to Point Blank’s Board of Directors in opposition to the Company’s incumbent directors.After the Company publicly announces the time and place of the Annual Meeting, we will promptly supplement this Proxy Statement accordingly. We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosed GOLD proxy card today.The attached Proxy Statement and the enclosed GOLD proxy card are first being furnished to the stockholders on or about July 21, If you have already voted a proxy card furnished by the Company’s management, you have every right to change your votes by signing, dating and returning a later dated proxy. If you have any questions or require any assistance with your vote, please contact MacKenzie Partners, Inc., which is assisting us, at their address and toll-free numbers listed on the following page. Thank you for your support, /s/ Warren G. Lichtenstein Warren G. Lichtenstein Steel Partners II, L.P. If you have any questions, require assistance in voting your GOLD proxy card, or need additional copies of Steel Partners’ proxy materials, please call MacKenzie
